DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed November 12, 2021.  Claims 25, 26, 31, 33, and 34 have been amended.  Claims 1-24, 29, 30, 35, 37, and 63 remain withdrawn.  Claim 36 has been cancelled.  Claim 64 is newly added.  Claims 25-28, 31-34, and 64 are currently pending and under examination.

This Application is a national phase application under 35 U.S.C. §371 of International Application No. PCT/US2017/052022, filed September 18, 2017, which claims priority to U.S. Provisional Application No. 62/395503, filed September 16, 2016.


Withdrawal of Objections/Rejections:

	The objection to claims 25, 31, 33, and 34, is withdrawn.
	The rejection of claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.



New/Modified Rejections Necessitated by Amendment:

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 25-28, 31-34, and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 as amended recites in relevant part:
wherein the system is configured to determine a potential of a compound to cause systemic and/or hepatic toxicity by (1) characterizing a compound as having a potential to cause cholestatic hepatic toxicity if the compound causes an increase in bile acid toxicity potency upon exposure of the compound to the HCS in the presence of the one or more bile acids; and (2) determining whether the compound is a bile acid efflux inhibitor, a farnesoid X receptor (FXR) antagonist, or combination thereof.  

This claim is indefinite, because it is unclear how the system is “configured” to perform the steps of (1) and (2).  The claims are directed to a system having the components of an in vitro cultured HCS, one or more bile acids, and an assay.  As currently written, it is unclear if the recited components of the system, as well as which components, are configured to perform steps (1) and 
	Claims 26-28, 31-34, and 64 are included in this rejection, as these claims depend from above rejected claim 25, and fail to remedy the noted deficiency.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-28, 31-34, and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogimura et al. (IDS; Bile salt export pump inhibitors are associated with bile acid-dependent drug-induced toxicity in sandwich-cultured hepatocytes, Biochemical and Biophysical Research Communications, Vol. 426, (2011), pp. 313-317). 
With regard to claims 25, 27, and 28, Ogimura et al. teach in vitro sandwich cultured, which is 2D cultured, hepatocytes, which is a hepatic cell system (HCS), comprising a capacity for bile acid synthesis, bile acid transport, and/or bile acid regulation; one or more bile acids with an established toxicity potency within the HCS; and an assay for determining the hepatotoxicity in vitro system as claimed, the taught system is necessarily usable for predicting in vivo hepatotoxic potential of a compound, including for candidate pharmaceuticals to predict the potential for drug-induced liver injury (Abs.). 
Further, as Ogimura et al. teach the in vitro system as claimed, including all components as claimed, the taught system is deemed to be configured to determine a potential of a compound to cause systemic and/or hepatic toxicity by (1) characterizing a compound as having a potential to cause cholestatic hepatic toxicity if the compound causes an increase in bile acid toxicity potency upon exposure of the compound to the HCS in the presence of the one or more bile acids; and (2) determining whether the compound is a bile acid efflux inhibitor, a farnesoid X receptor (FXR) antagonist, or combination thereof.  
With regard to claim 26, Ogimura et al. teach that the in vitro HSC includes an integrated hepatic cell system with bile acid synthesis, transport, and bile acid homeostasis feedback mechanisms (Abs.; Fig. 1-4).  
With regard to claim 31, Ogimura et al. teach that the in vitro HSC includes the bile acids: cholic acid, chenodeoxycholic acid, glycochenodeoxycholic acid, deoxycholic acid, lithocholic acid, ursodeoxycholic acid, glycocholic acid, glycodeoxycholic acid, taurocholic acid, taurochenpodeoxycholic acid, taurolithocholic acid, and tauroursodeoxycholic acid (Abs.; Table 1).
With regard to claims 32-34, Ogimura et al. teach that the established toxicity potency of the bile acids comprises a toxicity profile of the bile acids based on a hepatotoxic response using 
With regard to claim 64, Ogimura et al. teach that the HCS includes DMEM (p. 314, 2.4 Hepatocyte isolation and sandwich culture, Para. 1-3), wherein DMEM contains a predetermined glucose concentration, including 4.5 g/L (see Art of Record: Sigma-Aldrich).


Response to Arguments

Applicant urges that Ogimura et al. do not teach the claims as currently amended, including the limitation that the system is configured to determine a potential of a compound to cause systemic and/or hepatic toxicity by (1) characterizing a compound as having a potential to cause cholestatic hepatic toxicity if the compound causes an increase in bile acid toxicity potency upon exposure of the compound to the HCS in the presence of the one or more bile acids; and (2) determining whether the compound is a bile acid efflux inhibitor, a farnesoid X receptor (FXR) antagonist, or combination thereof.  
Applicant’s arguments have been fully considered, but have not been found persuasive. 
For the reasons noted in the 112(b) rejection above, the newly added limitation is indefinite.  With regard to the rejection over Ogimura et al., as Ogimura et al. teach the in vitro system as claimed, including all components as claimed, the taught system is deemed to be configured to determine a potential of a compound to cause systemic and/or hepatic toxicity by (1) characterizing a compound as having a potential to cause cholestatic hepatic toxicity if the compound causes an increase in bile acid toxicity potency upon exposure of the compound to the 
Conclusion

No claims are allowable.

Art of Record: 
Sigma-Aldrich, DULBECCO'S MODIFIED EAGLE'S MEDIUM (DME), May 2007, Available online at: www.sigmaaldrich.com/deepweb/assets/sigmaaldrich/product/documents/261/ 153/d3656pis.pdf (DMEM contains a predetermined glucose concentration, including 4.5 g/L).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653